DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 11/03/2021 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 10/15/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 2, 9, 10, and 12-15.

Response to Arguments
The Applicant’s arguments filed on 10/15/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 of the Arguments/Remarks, the Applicant asserts “Lignon fails to disclose, teach, or suggest at least the specific features of ‘a total variance of the angular velocity for the gyroscope axis over a time window,’ as recited in claim 1.”
The Examiner respectfully disagrees. Lignon teaches calculating a total variance of angular velocities over a period of time to determine a zero mean (i.e., reduce error of a motion signal vs. vibration) (Lignon, Paragraph 0032). For example, Ligon teaches determining and calculating the average respective errors (i.e., total variance) of the gyroscope to determine an offset (i.e., zero mean), this allows for reducing the error of a motion signal (e.g., angular velocities in the X, Y, Z directions) over a period of time (Lignon, Paragraph 0032). As a result, the Examiner continues to find Lignon teaches “a total variance of the angular velocity for the gyroscope axis over a time window,” as recited in claim 1.
On page 9 of the Arguments/Remarks, the Applicant asserts “Feller does not disclose, teach, or suggest ‘utilizing by the processor system the determination of whether the vehicle is in motion in calculating an attitude adjustment.”’ 
The Examiner respectfully disagrees. Feller teaches detecting and measuring an attitude adjustment for the vehicle, wherein the vehicle can be in motion (i.e., velocity vector) (Feller, Paragraphs 0052-0058, 0024, and 0066 and Figure 7A). For example, Feller specifically discloses “detecting and measuring vehicle attitude changes with (Feller, Paragraph 0052). As a result, the Examiner finds Feller teaches “utilizing by the processor system the determination of whether the vehicle is in motion in calculating an attitude adjustment,” as recited in claim 1.
On pages 10-11 of the Arguments/Remarks, the Applicant asserts “that pending claims are not directed to any abstract idea under the first prong of the step 2A analysis… [the] Applicant respectfully submits that the pending claims are not directed to a ‘mental process.’”
The Examiner respectfully disagrees. The Examiner continues to find claim 1 is directed to a mental process. More specifically, the claim limitations encompass the possibility of a person looking at data collected and determining information (e.g., differential change to a predetermined differential velocity to determine that the vehicle is in motion) from the collected data. Moreover, the Applicant argues that the human mind cannot perform the above limitation. The Examiner reminds the Applicant that simply doing the calculations via the mind is not the test in determining a mental process. Under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978). As a result, the Examiner continues to find claim 1 is directed to an abstract idea.
On pages 10-11 of the Arguments/Remarks, the Applicant asserts “that the pending claims recite practical applications such that the pending claims are not directed to any abstract idea under the revised MPEP.”
The Examiner respectfully disagrees. Claim 1, as currently amended, is generally directed to “calculating a differential change,” “comparing the differential change,” “determining that vehicle is in motion,” and “calculate a total variance.” In other words, simply just determining / calculating a value or change in a value does not encompass a practical application. The Examiner suggests further amending claim 1 in a manner that based on the determined / calculated value or change in value invokes a practical application such as applying the brakes of the vehicle, invoking the steering wheel to turn a certain angle, or the vehicle to accelerate to a certain value. These examples demonstrate the abstract idea incorporating a practical application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 9, and 14:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to a method. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 9 is directed to “a computer program product (CPP).” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 14 is directed to “a computer system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)


Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, and fundamental economic practices).
Independent claims 1, 9, and 14 recite, in general, the limitations of “calculating, by a processor system of the IMU, a differential change in angular velocity for a gyroscope axis; comparing, by the processor system, the differential change to a predetermined differential velocity threshold; in response to determining that the differential change is greater than the predetermined differential velocity threshold, determining, by the processor system, that the vehicle is in motion; in response to 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations may encompass a person looking at data collected and determining information (e.g., differential change to a predetermined differential velocity to determine that the vehicle is in motion) from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 Claims 1, 9, and 14 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claim 1 recites the steps of “calculating a differential change,” “comparing the differential change,” “determining that vehicle is in motion,” and “calculate a total variance.” Claim 1 continues to be directed to an abstract idea. 
Claims 9 and 14 recite the combination of additional elements of “a computer program product (CPP) for reliably determining whether a vehicle is in motion, the computer program product comprising a computer-readable medium having computer-readable code embodied thereon, the computer-readable code capable of causing a processor to execute respectively” and “a computer system comprising: a processor; a memory operably coupled to the processor and including computer readable instructions that, when executed by the processor, cause the processor to perform operations to reliably determine whether a vehicle is in motion, the operations” The generic processing circuitry is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements with the claim taken as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 9 and 14 continue to be directed to an abstract idea.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claim 1 fail to recite any additional elements that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claim 1 is ineligible. 
The additional elements in claims 9 and 14 amount to no more than mere instructions to apply the exception using generic computer components, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 9 and 16 are ineligible.

Analysis for Dependent Claims 2-8, 10-13, and 15-20:
Step 1: 
Claims 2-8 are directed to a process based on claim 1’s method and claims 10-13 and 15-20 are directed to a process based on claims 9 and 14 being a generic computer apparatus for carrying out a process respectively, thus Step 1: yes.

Step 2A Prong One: 
Claims 2-8, 10-13, and 15-20 depend on claims 1, 9, and 14. These claims recite an abstract idea which is directed to mental process. The dependent claims 2-8, 10-13, and 15-20 recite additional limitations, but do not overcome the abstract idea directed to a mental process. In other words, the additional limitations are no more than mere steps 

Step 2A Prong Two: 
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.

Step 2B: 
The claims 2-8, 10-13, and 15-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-8, 10-13, and 15-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-20 are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saab U.S. Patent 5,736,923 (hereinafter, Saab), in view of Lignon et al. U.S. P.G. Publication 2013/0031948 (hereinafter, Lignon).
Regarding Claim 1, Saab teaches a method for reliably determining whether a vehicle is in motion, by an Inertial Measurement Unit (IMU) mounted on the vehicle, (determining whether a vehicle is in motion or motionless via an IMU, Saab, Col. 3 Lines 23-35), the method comprising: 
-5calculating, by the processor system, a differential change in angular velocity for a gyroscope axis (calculating the differential (i.e., deviation) of each respective angular velocity of a gyroscope axis via a computer (i.e., processor), Saab, Col. 3 Lines 23-55, Col. 4 Lines 27 to Col. 5 Line 5 and Col. 5 Lines 25-29 and Figure 2), ; 
-comparing, by the processor system, the differential change to a predetermined differential velocity threshold (comparing differential velocity thresholds to determine if the vehicle is in motion or motionless via a computer (i.e., processor), Saab, Col. 3 Lines 23-55 and Col. 4 Lines 27 to Col. 5 Line 5); 
-in response to determining that the differential change is greater than the predetermined differential velocity threshold, determining, by the processor system, that the vehicle is in motion (the vehicle determines that if the differential is larger than a threshold at rest, then the vehicle is in motion, Saab, Col. 3 Lines 23-55, Col. 4 Lines 27 to Col. 5 Line 5, Col. 5 Lines 60-61, and Col. 6 Lines 59-62 and Figure 2);  
-10in response to determining that the differential change is less than the predetermined differential velocity threshold (determining that the differential velocity is less than a threshold, Saab, Col. 4 Lines 27 to Col. 5 Line 5 and Col. 5 Lines 60-61): 
…
and in response to determining the total variance is greater than a predetermined standard deviation 15threshold, determining, by the processor system, that the vehicle is in motion (the vehicle determines that if the differential is larger than a threshold at rest, then the vehicle is in motion, Saab, Col. 4 Lines 27 to Col. 5 Line 5, Col. 5 Lines 60-61, and Col. 6 Lines 59-62 and Figure 2).
	Saab does not teach the method to include calculating, by the processor system, a total variance of the angular velocity for the gyroscope axis over a time period.
	Lignon teaches calculating a total variance of angular velocities over a period of time to determine a zero mean (i.e., reduce error of a motion signal vs. vibration) (Lignon, Paragraph 0032).

	It would have been obvious because by determining the total variance of the angular velocity allows for the system to correct (i.e., zero) vibrations in the system which may give a false reading of motion (Lignon, Paragraph 0032).
Regarding Claim 2, Saab teaches the method of claim 1, further comprising:  in response to determining that the differential change is less than the predetermined differential velocity threshold (determining that the differential velocity is less than a threshold, Saab, Col. 5 Lines 60-61 and 25-28) and the total variance is less than the predetermined standard deviation 20threshold, determining, by the processor system, that the vehicle is stationary (if the differential is less than a threshold at rest, then the vehicle is in motionless, Saab, Col. 5 Lines 60-61 and Figure 2).
Regarding Claim 3, Saab teaches the method of claim 1, wherein the differential change is calculated using differences between sequential gyroscope readings (differential change determined via a plurality of gyroscope readings over a time period, Saab, Col. 5 Lines 5-28).
Regarding Claim 9, Saab teaches a computer program product (CPP) for reliably determining whether a vehicle is in motion, the CPP comprising a computer-readable medium having computer-readable code embodied thereon, the computer-readable code capable of causing a processor to execute steps of (computer with computer readable medium for executing instructions, Saab, Col. 3 Lines 23-57 (see also Summary of Invention for programmable computer)):  
-5calculating a differential change in angular velocity for a gyroscope axis (calculating the differential (i.e., deviation) of each respective angular velocity of a gyroscope axis, Saab, Col. 5 Lines 25-29 and Figure 2) ; 
-comparing the differential change to a predetermined differential velocity threshold (comparing differential velocity thresholds to determine if the vehicle is in motion or motionless, Saab, Col. 4 Lines 45-50); 
if the differential change is greater than the predetermined differential velocity threshold, determining that the vehicle is in motion (if the differential is larger than a threshold at rest, then the vehicle is in motion, Saab, Col. 5 Lines 60-61 and Col. 6 Lines 59-62 and Figure 2);  
10if the differential change is less than the predetermined differential velocity threshold (determining that the differential velocity is less than a threshold, Saab, Col. 5 Lines 60-61 and 25-28): 
…
and if the total variance is greater than a predetermined standard deviation 15threshold, determining that the vehicle is in motion (if the differential is larger than a threshold at rest, then the vehicle is in motion, Saab, Col. 5 Lines 60-61 and Col. 6 Lines 59-62 and Figure 2).
Saab does not teach the CPP to include calculat[ing] a total variance of the angular velocity for the gyroscope axis over a time period.
(Lignon, Paragraph 0032).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the CPP of Saab to include calculat[ing] a total variance of the angular velocity for the gyroscope axis over a time period as taught by Lignon.
	It would have been obvious because by determining the total variance of the angular velocity allows for the system to correct (i.e., zero) vibrations in the system which may give a false reading of motion (Lignon, Paragraph 0032).
Regarding Claim 10, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 11, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 14, Saab teaches a computer system comprising: a processor; a memory operably coupled to the processor and including computer readable instructions that, when executed by the processor, cause the processor to perform 5operations to reliably determine whether a vehicle is in motion (computer with computer readable medium for executing instructions, Saab, Col. 3 Lines 23-57 (see also Summary of Invention for programmable computer)), the operations comprising: 
5calculating a differential change in angular velocity for a gyroscope axis (calculating the differential (i.e., deviation) of each respective angular velocity of a gyroscope axis, Saab, Col. 5 Lines 25-29 and Figure 2); 
-comparing the differential change to a predetermined differential velocity threshold (comparing differential velocity thresholds to determine if the vehicle is in motion or motionless, Saab, Col. 4 Lines 45-50); 
if the differential change is greater than the predetermined differential velocity threshold, determining that the vehicle is in motion (if the differential is larger than a threshold at rest, then the vehicle is in motion, Saab, Col. 5 Lines 60-61 and Col. 6 Lines 59-62 and Figure 2);  
10if the differential change is less than the predetermined differential velocity threshold (determining that the differential velocity is less than a threshold, Saab, Col. 5 Lines 60-61 and 25-28): 
…
and if the total variance is greater than a predetermined standard deviation 15threshold, determining that the vehicle is in motion (if the differential is larger than a threshold at rest, then the vehicle is in motion, Saab, Col. 5 Lines 60-61 and Col. 6 Lines 59-62 and Figure 2).
Saab does not teach the system to include calculating a total variance of the angular velocity for the gyroscope axis over a time period.
	Lignon teaches calculating a total variance of angular velocities over a period of time to determine a zero mean (i.e., reduce error of a motion signal vs. vibration) (Lignon, Paragraph 0032).

	It would have been obvious because by determining the total variance of the angular velocity allows for the system to correct (i.e., zero) vibrations in the system which may give a false reading of motion (Lignon, Paragraph 0032).
Regarding Claim 15, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 16, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.

Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saab U.S. Patent 5,736,923 (hereinafter, Saab), in view of Lignon et al. U.S. P.G. Publication 2013/0031948 (hereinafter, Lignon), in further view of Lang et al. U.S. P.G. Publication 2011/0115913 (hereinafter, Lang).
Regarding Claim 4, Saab teaches the method of claim 1.
	Saab does not teach the method to include displaying, by the processor system, on a display screen, an indication of the determination that the vehicle is in motion.
	Lang teaches a vehicle system to detect and display the motion of a vehicle (e.g., forward travel or standstill), wherein the changing the display is an indication that the (Lang, Paragraphs 0058-0062 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Saab to include displaying, on a display screen, an indication of the determination that the vehicle is in motion as taught by Lang. 
	It would have been obvious because displaying information allows for an end user to have access to helpful information (Lang, Paragraph 0053 and Figure 4).
Regarding Claim 12, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 17, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saab U.S. Patent 5,736,923 (hereinafter, Saab), in view of Lignon et al. U.S. P.G. Publication 2013/0031948 (hereinafter, Lignon), in further view of Hendron et al. U.S. P.G. Publication 2016/0230367 (hereinafter, Hendron).
Regarding Claim 5, Saab teaches the method of claim 1. 
	Saab does not teach the method to include the vehicle comprises a road grader vehicle.
	Hendron teaches a grader vehicle, wherein the grader vehicle is used on roads (Hendron, Paragraph 0040 and Figure 1).

	It would have been obvious because a grader vehicle is a type of vehicle which is useful to determine if the vehicle is in motion or motionless (Saab, Col. 1 Col. 10-24).
Regarding Claim 18, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.

Claims 6, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saab U.S. Patent 5,736,923 (hereinafter, Saab), in view of Lignon et al. U.S. P.G. Publication 2013/0031948 (hereinafter, Lignon), in further view of Feller et al. U.S. P.G. Publication 2008/0269988 (hereinafter, Feller).
Regarding Claim 6, Saab teaches the method of claim 1.
	Saab does not teach the method to include utilizing, by the processor system, the determination of whether the vehicle is in motion in calculating an attitude adjustment.
	Feller teaches detecting and measuring an attitude adjustment for the vehicle (Feller, Paragraphs 0052-0058, 0024, 0066 and Figure 7A). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Saab to include utilizing the determination of whether the vehicle is in motion in calculating an attitude adjustment as taught by Feller.
	It would have been obvious because determining if a vehicle is in motion and if the vehicle needs to adjust attitude accordingly allows for more accurate vehicle (Feller, Paragraphs 0006, 0024, and 0053).
Regarding Claim 8, Saab teaches the method of claim 1.
	Saab does not teach the method to include the method comprises a timed interrupt routine.
	Feller teaches the system to include timing and interrupts (Feller, Paragraph 0041). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Saab to include the method comprises a timed interrupt routine as taught by Feller.
	It would have been obvious because timed interrupts are common in the processing realm and achieve required operations set forth by the end used (e.g., begin taking readings from the gyroscope(s) every 15 milliseconds (Feller, Paragraph 0041).  
Regarding Claim 13, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 19, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saab U.S. Patent 5,736,923 (hereinafter, Saab), in view of Lignon et al. U.S. P.G. Publication 2013/0031948 (hereinafter, Lignon), in further view of Tu U.S. P.G. Publication 2013/0066578 (hereinafter, Tu)
Regarding Claim 7, Saab teaches the method of claim 1.
	Saab does not teach the method to include the total variance is calculated using a sum of 5squares of differences between sequential gyroscope readings.
	Tu teaches applying a sum of squares of deviation to sequential gyroscope readings (Tu, Paragraph 0035). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the total variance is calculated using the sum of squares of differences between sequential gyroscope readings as taught by Tu. 
	It would have been obvious because applying a sum of squares regression to the gyroscope data allows for the system to adjust to achieve a zero-bias (Tu, Paragraph 0002-0005).
Regarding Claim 20, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667